458 F.2d 537
Laszlo HABDA, Appellant,v.Jack WYSOCKER, Esq.
No. 71-1428.
United States Court of Appeals,Third Circuit.
Submitted April 7, 1972.Decided May 1, 1972.

Laszlo Habda, in pro. per.
Ralph De Sevo, De Sevo, Cerutti, Lombadi & Fitzpatrick, Jersey City, N. J., for appellee.
Before HASTIE and GIBBONS, Circuit Judges, and BECKER, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
Appellant's civil action for damages against his former attorney alleges that the attorney in a criminal case in a state court neglected to challenge the legal sufficiency of an indictment.  The district court granted summary judgment for the defendant on the ground that there was no federal jurisdiction.  See 28 U.S.C. Sec. 1343.  On the authority of Thomas v. Howard, 455 F.2d 228 (3d Cir., filed Feb. 9, 1972), we affirm.